In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Dutchess County (Beisner, J.), entered December 12, 1989, which denied the application for a writ.
Ordered that the judgment is affirmed, without costs or disbursements.
The arguments made by the appellant in support of his application for a writ of habeas corpus were, or could have been, advanced either on his direct appeal from the underlying judgment of conviction, or in a prior habeas corpus proceeding. The Supreme Court was, therefore, correct in denying the application on those grounds (see, CPLR 7003 [b]; People ex rel. Goss v Smith, 69 NY2d 727, 729, affg 116 AD2d 968; People ex rel. Patterson v Senkowski, 175 AD2d 957; People ex *733rel. Bresette v Superintendent, 175 AD2d 961; People ex rel. Douglas v Vincent, 67 AD2d 587, affd 50 NY2d 901; cf., People ex rel. Keitt v McMann, 18 NY2d 257, 262). Mangano, P. J., Bracken, Kunzeman and Miller, JJ., concur.